Saad, J.
(dissenting). I would affirm the decision of the trial court to dismiss plaintiffs complaint for failure to post a security bond pursuant to MCR 2.109(A). I would find no abuse of discretion by the trial court because plaintiff failed to demonstrate that he was financially unable to post a bond. In light of plaintiffs failure to support his claim of indigence, the court did not abuse its discretion in refusing to waive security under MCR 2.109(C)(1). Farleigh v Amalgamated Transit Union, Local 1251, 199 Mich App 631, 633; 502 NW2d 371 (1993).
I would affirm.